—In child protective proceedings pursuant to Family Court Act article 10, the father appeals from a combined order of fact-finding and disposition of the Family Court, Kings County (Greenbaum, J.), dated September 25, 1992, which, inter alia, determined that the subject children were abused and directed the appellant to enter and complete therapy for sex offenders if and when he is released from prison.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner proved by a preponderance of the evidence that the subject children were abused by their father, the appellant (see, Matter of Tammie Z., 66 NY2d 1). The court properly considered that the appellant had been convicted of criminal charges of raping his daughter numerous times in making its finding that the subject children were abused since the criminal convictions were based upon the same facts alleged in the petitions (see, Matter of Suffolk County Dept. of Social Servs. v James M, 188 AD2d 603, mod 83 NY2d 178; Matter of Rosie B., 154 AD2d 900; Matter of Denise J., 133 AD2d 687; Matter of Princess CC., 120 AD2d 917). Additionally, the children’s out of court statements cross-corroborated each other and were further corroborated by the medical records of the daughter (see, Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Lawrence, Copertino and Joy, JJ., concur.